Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                  April 30, 2015

The Court of Appeals hereby passes the following order:

A15A1345. BRIAN TOMLINSON v. THE STATE.

      In 2012, Brian Tomlinson was ten years on probation for child molestation. In
2013, the trial court revoked his probation for a technical violation of a special
condition of probation. Tomlinson filed this direct appeal. We, however, lack
jurisdiction.
      Because the underlying subject matter of Tomlinson’s appeal is the revocation
of his probation, he was required to file an application for discretionary appeal in
order to obtain review in this Court. See OCGA § 5-6-35 (a) (5); Jones v. State, 322
Ga. App. 269 n. 2 (745 SE2d 1) (2013); Zamora v. State, 226 Ga. App. 105 (485
SE2d 214) (1997). Tomlinson’s failure to file an application for discretionary appeal
deprives us of jurisdiction to consider this appeal, which is hereby DISMISSED. See
White v. State, 233 Ga. App. 873 (505 SE2d 228) (1998).

                                       Court of Appeals of the State of Georgia
                                                                            04/30/2015
                                              Clerk’s Office, Atlanta,____________________
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.